DAUKSCH, Judge.
This is an appeal from a firefighter certification revocation. Appellant and the hearing officer of the Division of Administrative Hearings rightfully feel that it was unjust for the appellee to revoke his certification. We find great merit in the argument that it was unfair to appellant and that he should be recertified as a firefighter, once he has filed *584the proper paperwork and has fully satisfied all statutory requirements. We are convinced also that the appellee had no choice under the law but to have revoked the certification so we must affirm the order on appeal.
AFFIRMED.
GRIFFIN and ANTOON, JJ., concur.